DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Status of Claims
•	This action is in reply to the RCE filed on 07/08/2022
•	Claims 1, 3, 8-10, 12-14, 16-19 have been amended and are hereby entered.
•	Claims 21-24 have been added.
•	Claims 2, 6, 11, 15, and 20 have been canceled.
•	Claims are 1, 3-5, 7-10, 12-14, 16-19, and 21-24 currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed 06/22/2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
The Examiner is withdrawing the 35 USC § 103 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 19-20, that claims 10 and 19 do nor relate to the abstract ideas of risk mitigation or any economic principle or practice, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for maintaining, sharing, and modifying a list of sanctioned entities and distributing sanctioned entity data to financial institutions that may transact with them.  The Specification at [0007] discloses “there is a need to efficiently and accurately distribute consistent and up-to-date information relating to sanctions, e.g., by sharing a consistent and updated version of information relating to sanctioned entities and allowing participants to contribute additional information relating to sanctioned entities.”  The Specification and claims focus on an improvement to the process of providing sanctioned entity data to financial institutions, which is a fundamental economic practice of mitigating risk and a commercial or legal interaction including business relations, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
The Applicant further argues, on pages 19-20, that the Office has no basis to consider the claims to be fundamental economic practices or principles because claims do not recite mitigating risk terms in the claims.  The argument is not persuasive.  The 2019 PEG states “for instance… the claims in Alice Corp. v. CLS Bank, ‘described’ the concept of intermediated settlement without ever explicitly using the words ‘intermediated’ or ‘settlement.’”  While the claims of the instant application may or may not recite the term “risk” verbatim, the claims of the instant application allow for maintaining, sharing, and modifying a list of sanctioned entities and distributing sanctioned entity data to financial institutions that may transact with them. The claims, therefore, recite a fundamental economic practice of mitigating risk and a commercial or legal interaction including business relations.
Regarding Applicant’s arguments on page 21, that the Office Action does not provide a definition or test for its determination that elements are recited at a high level of generality, the argument is not persuasive.  As an initial matter, the Examiner respectfully points out that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines, and that the 2019 PEG Guidelines do not set out a “test for determining whether any specific feature is claimed at a high level of generality or low level of generality.”  Furthermore, the Examiner respectfully directs Applicant to the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii], which indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  This argument is therefore unpersuasive.
Regarding Applicant’s arguments on pages 21-22 (as was previously argued on page 20), that the claims recite a non-generic arrangement of features, thereby integrating the invention into a practical application and claiming an inventive concept, the Examiner respectfully disagrees.  As is discussed in the 101 rejection below, the claims do not recite a non-conventional combination of features.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed. In the claims of the instant application, the additional elements include a processor; computers of financial institutions; a memory; and a communication interface coupled to each of the processor and the memory; a non-transitory computer readable storage medium storing instructions; computers of the different financial institutions; transmitting and adding data to the decentralized distributed ledger; transmitting and distributing data to a plurality of nodes in the peer-to-peer network to which the computers have access; transmitting a user interface from the Sanction Information Distribution module to the computers of the financial institutions, wherein when displayed on a display of the computers of the financial institutions, the user interface displays a section including a search field prompting manual inputting, a first table that includes search results, a details section, wherein the details section accepts manual inputting; data stored on the decentralized distributed ledger; transmitting and distributing data to a plurality of nodes in the peer-to-peer network to which the computers have access for updating data.  These are merely generic computer components performing customary and generic steps (i.e., as a generic computer network performing generic functions of receiving and distributing a sanctioned entity list, receiving input via a user interface displaying sanctioned entity data; distributing new sanctioned entities and new attribute data). The Examiner fails to see, and the Applicant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application.
Regarding Applicant’s arguments on page 22 regarding practical application, the Examiner respectfully responds that the claims 10 and 19 do not integrate a practical application.  The Examiner refers Applicant to paragraphs 20-22 of the arguments below, where the Examiner has addressed whether the claimed inventions integrate a practical application.
Regarding Applicant’s argument on pages 23-24, that the claims do not pre-empt all applications of the claimed distribution module, the argument is not persuasive.  Applicants contend that the claims do not seek to preempt or monopolize a fundamental economic practice.  The Examiner respectfully notes, “while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
Regarding Applicant’s arguments on pages 24-26 (similar to what was argued on pages 19-20 with respect to claims 10 and 19), that claim 1 does not claim risk mitigation, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for maintaining, sharing, and modifying a list of sanctioned entities and distributing sanctioned entity data to financial institutions that may transact with them.  The Specification at [0007] discloses “there is a need to efficiently and accurately distribute consistent and up-to-date information relating to sanctions, e.g., by sharing a consistent and updated version of information relating to sanctioned entities and allowing participants to contribute additional information relating to sanctioned entities.”  The Specification and claims focus on an improvement to the process of providing sanctioned entity data to financial institutions, which is a fundamental economic practice of mitigating risk and a commercial or legal interaction including business relations, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Regarding Applicant’s arguments, on pages 27-28, that the Office reads limitations into claim 1 that are not there, the argument is not persuasive.  Applicant further argues on pages 27-28 that the claims are not directed to mitigating risk, and the Applicant offers a hypothetical claim that is directed to mitigating risk.  The argument is not persuasive.  As an initial matter, the Examiner disagrees that the claims are not directed to mitigating risk, and notes that the claims are also directed to commercial or legal interactions including business relations.  As the Applicant contends on page 27, “Financial transactions that mitigate risk may use such a list to do so.”  And, the Specification at [0007] discloses “there is a need to efficiently and accurately distribute consistent and up-to-date information relating to sanctions, e.g., by sharing a consistent and updated version of information relating to sanctioned entities and allowing participants to contribute additional information relating to sanctioned entities.”  
Furthermore, regarding Applicant’s hypothetical claim on pages 27-28, the Examiner responds by referring Applicant to 2019 PEG, which states “for instance… the claims in Alice Corp. v. CLS Bank, ‘described’ the concept of intermediated settlement without ever explicitly using the words ‘intermediated’ or ‘settlement.’”  While the claims of the instant application may or may not recite the term “risk” verbatim, the claims of the instant application allow for maintaining, sharing, and modifying a list of sanctioned entities and distributing sanctioned entity data to financial institutions that may transact with them. The claims, therefore, recite a fundamental economic practice of mitigating risk and a commercial or legal interaction including business relations.
Regarding Applicant’s arguments on pages 28-29, that only 0.004% of the Specification relates to financial transactions that mitigate risk, the argument is not persuasive.  Even if Applicant’s word count and lines calculations are accurate, the calculations are not pertinent to the 101 analysis.  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.
Regarding Applicant’s arguments on pages 29-31, regarding Bilski and Alice Corp., the arguments have been considered and they are not persuasive.  As an initial matter, it is noted, the cases listed in the MPEP are meant to be examples, and are not meant to be an exhaustive list; nor are the cases meant to limit what is considered a fundamental economic practice or commercial or legal interaction. Furthermore, the Supreme Court expressly declined to limit the categories of unpatentable abstract ideas. The Supreme Court’s opinion in Alice states that these enumerated categories were not intended as exclusive. Specifically, the Court wrote: “In any event, we need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case.” Alice, 134 S. Ct. at 2357; accord Content Extraction, 776 F.3d at 1347. While the instant application may or may not be analogous to the decisions listed by the Applicant, the claims of the instant application recite mitigating risk and business relations. The claims, therefore, recite a fundamental economic practice and commercial or legal interaction.
Regarding Applicant’s arguments on pages 32-33, that claim 1 is integrated into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here the claims recite a processor; computers of financial institutions; a memory; and a communication interface coupled to each of the processor and the memory; a non-transitory computer readable storage medium storing instructions; computers of the different financial institutions; transmitting and adding data to the decentralized distributed ledger; transmitting and distributing data to a plurality of nodes in the peer-to-peer network to which the computers have access; transmitting a user interface from the Sanction Information Distribution module to the computers of the financial institutions, wherein when displayed on a display of the computers of the financial institutions, the user interface displays a section including a search field prompting manual inputting, a first table that includes search results, a details section, wherein the details section accepts manual inputting; data stored on the decentralized distributed ledger; transmitting and distributing data to a plurality of nodes in the peer-to-peer network to which the computers have access for updating data such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., computer network) (see MPEP 2106.05(h)). 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The processor and memory are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0003], disclosing “One problem encountered by an organization, e.g., a financial institution, is an inability to efficiently and accurately make decisions relating to sanctioned entities,” and at least at [0007], disclosing “there is a need to efficiently and accurately distribute consistent and up-to-date information relating to sanctions, e.g., by sharing a consistent and updated version of information relating to sanctioned entities and allowing participants to contribute additional information relating to sanctioned entities.”  Therefore the claims do not integrate a practical application.
The claims are not patent eligible. 

Claim Objections
Claims 21 and 23 are objected to because of the following informalities:  
Claim 21 recites the limitation “the search.”  Although claim 21 previously recites “search results,” and although claim 1, which claim 21 depends upon, describes displaying a list of entities based on input to a search field, both of which suggest a search was previously executed, for clarity and consistency, the Examiner recommend the claims be amended to recite “a search” before introducing “the search” limitation of claim 21.
Claim 23 has similar limitations found in claim 8 above, and therefore is objected to by the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 recites the limitations of “the users of the list are users excluded by the networked devices from a service provided by the networked devices.”  The Examiner fails to find support in the specification for this feature.  Although the Specification at [0079] states “a sanctioned entity is an entity that is generally prohibited or restricted from engaging in trade or financial transactions in a particular jurisdiction,” the Specification is devoid of any disclosure of the networked devices excluding a service provided by the networked devices.  Furthermore, the Specification at [00123] describes a process of determining whether to do business with a sanctioned entity includes notifying or flagging a user when there is an attempt to do business with a sanctioned entity in the database so the user can “further investigate” the sanctioned entity.  However, further investigating to determine whether to do business with a sanctioned entity is not the same as “the users of the list are users excluded by the networked devices from a service provided by the networked devices,” as claimed.  Therefore, the limitation is new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites “the search field… accepts for searching in a database… information suitable for identifying a user on the list.”  The metes and bounds of what information is suitable for identifying a user cannot be ascertained, and the Specification offers no guidance as to how to ascertain what information is “suitable” to “identify a user on the list.”  The claim is indefinite in view of what one of ordinary skill in the art would understand.  This limitation therefore renders the claim indefinite under 112(b).  
Claim 17 has similar limitations found in claim 8 above, and therefore is rejected by the same rationale.
Claim 9 is rejected due to its dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-10, 12-14, 16-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 10, and 19 are directed to a method (claim 1) and an apparatus (claims 10 and 19).  Therefore, on its face, each independent claim 1, 10, and 19 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 10, and 19 recite, in part, a method and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites a method for a Sanction Information Distribution module to create a global platform through which financial institutions share and update a sanction list of sanctioned entities and to prevent discrepancies in different sanction lists by creating a sanction list from data of a governmental source, distributing the sanction list to the financial institutions, updating the sanction list by the different financial institutions updating the sanction list, and distributing the updated sanction list to the different financial institutions, the method comprising: receiving, by the Sanction Information Distribution module a sanction list of sanctioned entities, from the governmental source; transmitting and adding, with the Sanctioned Information Distribution module, the received sanction list; transmitting and distributing, with the Sanction Information Distribution module, the received sanction list to the financial institutions; a list section including a search field prompting inputting of at least a portion of an attribute that a sanctioned entity on the sanction list may possess, and a first table that includes search results for the information received in the search field including names of sanctioned entities on the sanction list whose attributes match the at least a portion of the inputted attribute, a details section displaying attributes of the sanctioned entities on the sanction list whose attributes match the at least a portion of the inputted attribute, wherein the details section accepts inputting of new attributes of the sanctioned entities on the sanction list; receiving with the Sanction Information Distribution module, the new attributes of the sanctioned entities on the sanction list input in the details section; transmitting and adding, with the Sanctioned Information Distribution module, the received new attributes of the sanctioned entities on the sanction list to the sanction list for updating the sanction list; and transmitting and distributing, with the Sanctioned Information Distribution module, the received new attributes of the sanctioned entities on the sanction list to which the financial institutions have access for updating the sanction list, wherein the new attributes accepted for inputting into the details section include information relating to at least one image associated with the at least one sanctioned entity, at least one International Bank Account Number associated with the at least one sanctioned entity, a passport number associated with the at least one sanctioned entity, and a country of residence of the at least one sanctioned entity.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices and commercial or legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for maintaining, sharing, and modifying a list of sanctioned entities and distributing sanctioned entity data to financial institutions that may transact with them, which is a fundamental economic principle or practice, specifically a fundamental economic principle or practice of mitigating risk, and a commercial or legal interaction including business relations.  The mere nominal recitation of a processor; a memory; and a communication interface coupled to each of the processor and the memory and on-transitory computer readable storage medium do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements of a processor; computers of financial institutions; a memory; and a communication interface coupled to each of the processor and the memory; a non-transitory computer readable storage medium storing instructions; computers of the different financial institutions; transmitting and adding data to the decentralized distributed ledger; transmitting and distributing data to a plurality of nodes in the peer-to-peer network to which the computers have access; transmitting a user interface from the Sanction Information Distribution module to the computers of the financial institutions, wherein when displayed on a display of the computers of the financial institutions, the user interface displays a section including a search field prompting manual inputting, a first table that includes search results, a details section, wherein the details section accepts manual inputting; data stored on the decentralized distributed ledger; transmitting and distributing data to a plurality of nodes in the peer-to-peer network to which the computers have access for updating data.  The additional elements are recited at a high-level of generality (i.e., as a generic computer network performing generic functions of receiving and distributing a sanctioned entity list, receiving input via a user interface displaying sanctioned entity data; distributing new sanctioned entities and new attribute data) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 7, and 16 simply further describes the technological environment.  Dependent claims 3-5, 8-9, 12-14, 17-18, 21-24 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1, 3-5, 7-10, 12-14, 16-19, and 21-24 is/are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Computerworld, “What’s a Peer-to-Peer (P2P) Network” by James Cope, dated April 8, 2002 https://www.computerworld.com/article/2588287/networking-peer-to-peer-network.html (hereinafter “Cope”) discloses a peer-to-peer (P2P) network is created when two or more PCs are connected and share resources without going through a separate server computer.
US 20180189789 A1 (“Caldera”) discloses a computerized sanction screening system may include an automated system for collection of sanction information, and a routine for analyzing additional available data related to sanction information entities.
US 20200097975 A1 (“Kimberg”) discloses a method includes receiving a request to transfer funds from a payor account associated with an originating institution to a payee account associated with a receiving institution. The request includes money transfer data indicative of a payor's identifying information. The method also includes determining a sanction score based at least in part on the money transfer data, the sanction score indicative of the likelihood that the payor is on at least one sanctioned entity list.
US 20130211983 A1 (“Lee”) discloses providing standardized risk assessments to a global financial institution customer population. Specifically, risk assessment provides for risk ranking the customer population throughout the lifecycle of the customer's relationship with the financial institution. In specific embodiments, the risk ranking efficiently includes three concise risk rank tiers; standard risk, medium risk and high risk. Such tier or level-based risk ranking does not rely on risk scoring each of the customers and, therefore, provides an accurate, efficient and simplified means of risk assessment that can be implemented across an entire customer population. In addition, since the risk ranking does not directly rely on customer transaction data, the risk ranking herein described is more accurate and efficient in identifying those customers that truly present a money laundering risk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN E ZEER/Examiner, Art Unit 3694